OPINION
PER CURIAM.
As a result of a robbery of a gas station located on Route 209 in Monroe County which occurred on January 24, 1975, *340appellant was arrested and indicted for the murder of the proprietor who was killed during the aforesaid robbery. After a stipulation of facts had been agreed to by all parties, appellant entered a plea of guilty and was adjudged guilty of murder of the third degree and sentenced to a term of imprisonment of not less than five nor more than ten years.
In this direct appeal, appellant argues that the stipulated evidence is insufficient to provide a factual basis for a finding of murder and contends that the highest degree of culpability appropriate under the asserted facts would be the crime of involuntary manslaughter. We have considered these arguments and find them to be without merit.
Judgment of sentence affirmed.
JONES, former C. J., and EAGEN, C. J., did not participate in the decision or consideration of this case.